 

 

Exhibit 10.5

﻿

AMENDMENT NUMBER ONE

﻿

TO THE

﻿

FOOT LOCKER 2007 STOCK INCENTIVE PLAN,

AMENDED AND RESTATED AS OF MAY 21, 2014

﻿

﻿

WHEREAS, Foot Locker, Inc. (the “Company”) maintains the Foot Locker 2007 Stock
Incentive Plan, Amended and Restated as of May 21, 2014 (the “Plan”);

WHEREAS,  pursuant to Section 12(f)  of the Plan, the Compensation and
Management Resources Committee of the Board of Directors of the Company (the
“Committee”) may at any time and from time to time amend the Plan; and

WHEREAS, effective as of March 22, 2017, the Committee desires to amend the
Plan.

NOW, THEREFORE, the Plan is hereby amended, effective as of March 22, 2017, as
follows:

1. The first sentence of Section 6(a)(4) of the Plan is hereby amended to be and
read as follows:

﻿

“Method and time of Payment.  The Option price shall be payable upon exercise,
as follows:  (i) in cash or by check, bank draft or money order payable to the
order of Foot Locker, (ii) a cashless exercise through a broker (in accordance
with a methodology determined by the Committee and consistent with the
Sarbanes-Oxley Act of 2002 and any other applicable law), (iii) in shares of
Stock by means of a Stock Swap (as described below), or (iv) in a combination of
cash and Stock.”

﻿

2.



Section 12(e) of the Plan be, and it hereby is, amended to be and read as
follows:

﻿

“Withholding Taxes.   Where a Participant or other person is entitled to receive
shares of Stock pursuant to the exercise of an Option or is otherwise entitled
to receive shares of Stock or cash pursuant to an Award hereunder, the Company
shall have the right to require the Participant or such other person to pay to
the Company the amount of any taxes which the Company may be required to
withhold before delivery to such Participant or other person of cash or a
certificate or certificates representing such shares,



--------------------------------------------------------------------------------

 

or otherwise upon the grant, vesting, exercise or disposition of shares pursuant
to an Option or Award.

﻿

“Unless otherwise prohibited by the Committee or by applicable law, a
Participant may satisfy any such withholding tax obligation by any of the
following methods, or by a combination of such methods: (a) tendering a cash
payment; (b) authorizing the Company to withhold from the shares of Stock or
cash otherwise payable to such Participant (1) one or more of such shares having
an aggregate Fair Market Value, determined as of the date the withholding tax
obligation arises, less than or equal to the amount of the total withholding tax
obligation as calculated by the Company or (2) cash in an amount less than or
equal to the amount of the total withholding tax obligation; or (c) delivering
to

the Company previously acquired shares of Stock (none of which shares may be
subject to any claim, lien, security interest, community property right or other
right of spouses or present or former family members, pledge, option, voting
agreement or other restriction or encumbrance of any nature whatsoever) having
an aggregate Fair Market Value, determined as of the date the withholding tax
obligation arises, less than or equal to the amount of the total withholding tax
obligation. A Participant’s election to pay his or her withholding tax
obligation (in whole or in part) by the method described in (b)(1) above is
irrevocable once it is made.”

﻿

IN WITNESS WHEREOF, the Company has caused this amendment to be executed this
23rd day of March 2017.

﻿

﻿

FOOT LOCKER, INC.

 

 

﻿

By: /s/ Sheilagh M. Clarke 

    Sheilagh M. Clarke

    Senior Vice President,

    General Counsel and Secretary

﻿



--------------------------------------------------------------------------------